EXHIBIT 10.29(c)

 

AMENDMENT NO. 1

 

TO THE

 

2003 INCENTIVE AWARD PLAN

 

OF INFONET SERVICES CORPORATION

 

Pursuant to the authority reserved to the Board of Directors (the “Board”) of
Infonet Services Corporation, a corporation organized under the laws of State of
Delaware (the “Company”), under Section 11.2 of the 2003 Incentive Award Plan of
Infonet Services Corporation (the “Plan”), the Board hereby amends the Plan as
follows.

 

Section 11.2 of the Plan is hereby amended in its entirety to read as follows:

 

“11.2 Amendment, Suspension or Termination of the Plan.

 

Except as otherwise provided in this Section 11.2, the Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Administrator. Notwithstanding the immediately
preceding sentence, to the extent permitted under applicable laws or regulations
of the United States, the executive officers of the Company shall have the
authority to adopt such modifications, procedures and subplans as may be
necessary or desirable to comply with provisions of the laws of foreign
countries in which the Company or any parent or Subsidiary may operate to assure
the viability of Awards granted under the Plan in such countries and to meet the
objectives of the Plan. However, without approval of the Company’s stockholders
given within 12 months before or after the action by the Administrator, no
action of the Administrator or the executive officers of the Company may, except
as provided in Section 11.3, increase the limits imposed in Section 2.1 on the
maximum number of shares which may be issued under the Plan upon the exercise of
any Incentive Stock Option. No amendment, suspension or termination of the Plan
shall, without the consent of the Holder, alter or impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and in no
event may any Award be granted under the Plan after the first to occur of the
following events:

 

(a) The expiration of 10 years from the date the Plan is adopted by the Board;
or

 

(b) The expiration of 10 years from the date the Plan is approved by the
Company’s stockholders under Section 11.4.”

 

* * * * * * * * * *

 

1



--------------------------------------------------------------------------------

I hereby certify that the foregoing Amendment to the Plan was duly adopted by
the Compensation Committee of the Board of Directors of Infonet Services
Corporation, effective as of February 24, 2004.

 

Executed on this 22 day of March, 2004.

 

/s/    Paul Galleberg         Secretary

 

2